Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen G. Adrian on April 26, 2021.  

The application has been amended as follows: 
Page 1, line 8 of the Specification is amended as follows: —15/331,324 filed on October 21, 2016, now US Patent No. 10,538,836, and is based upon and —.  

Lines 9-10 of Claim 1 are amended as follows: —and YF3 consists of 30 to 71% by weight of Y5O4F7 and the balance 29 to 70% by weight of YF3, and the spray material has an average —.  

Reasons for Allowance
Claims 1-6 are allowed.  

The following is an examiner’s statement of reasons for allowance: The instant application is a Divisional application of Parent US serial number 15/331,324, now US Patent No. 10,538,836 and directed toward an allowable spray material.  The instantly claimed invention is directed toward a method of using said allowable spray material to prepare a yttrium-deposited article, and therefore the instant invention is deemed allowable for the same reasons made apparent in the prosecution of the parent application (see Applicant’s Remarks filed November 6, 2018 in the parent application).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Colin W. Slifka/Primary Examiner, Art Unit 1732